DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior rejections of claims 1-20 under 35 U.S.C. 101, have been withdrawn as necessitated by the amendment.

Allowance
Claims 1-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Goodson et al. (US 2014/0025442), Osborn (US 2015/0332184), Jose et al. (US 2017/0169090) and Chang et al. (US 2015/0248917), Aman et al. (US 2011/0173235), Forouhar et al. (US 2015/0131845)(see IDS filed 11/17/2017) and newly cited COHEN (US-20180018330).
However, the cited prior art failed to teach generate a normalization model based on a plurality of normalization rules; store the normalization model in a normalization database; update the normalization model with one or more normalization factors; electronically receive, from a data validation (DV) computing device, validated interaction data of the multi-party interaction including at least a real-time data source identifier, a party identifier, task measurement data, and at least one category identifier, wherein the multi-party interaction includes a plurality of interactions, wherein the validated interaction data is generated from real-time video data of the multi-party interaction; identify a first party identifier associated with a first interaction of the plurality of interactions, wherein the first party identifier includes a position associated with a first party during the first interaction; retrieve contextual data from a contextual data source based on the first party identifier in the validated interaction data, wherein the contextual data includes at least an interaction identifier associated with the first interaction execute the normalization model with the validated interaction data and the contextual data to determine at least one normalization factor to apply to a task score of the first party, wherein the at least one normalization factor is based on the position associated with the first party and the at least one category identifier for the first interaction; normalize the task score based on the at least one normalization factor; calculate an aggregate score using the normalized task score; store the validated interaction data, the normalized task score, and the aggregate score in an analysis database based on a task identifier, wherein the analysis database is partitioned based at least in part on a party identifier and a task identifier; and generate a display of one or more aggregate scores associated with one or more parties in the multi-party interaction.

Thus, the cited references might partially disclose the claimed limitations, the invention as a whole is novel over the art.  These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 8 and 20.

Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 13, 2022